—Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 25, 1994, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant, a service technician, was on medical leave due to an injury. Thereafter, he failed to return to work when scheduled or provide his employer with objective medical documentation indicating that he was unable to return to work on the date scheduled. As a result, his employer considered him to have voluntarily resigned. The Board found that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause. Given the undisputed evidence in the record establishing that claimant failed to return to work when scheduled or provide his employer with adequate medical documentation substantiating his continued disability, we find that the Board’s decision is supported by substantial evidence.
Cardona, P. J., Mercure, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.